I subscribed to the original opinion herein, which overruled the decision in State v. LeBleu, 203 La. 337, 14 So. 2d 17, and I still hold to the view that there is nothing contained in the Code of Criminal Procedure which requires or contemplates that the State reserve a bill of exceptions in order for us to consider evidence in the few cases in which the State is permitted to appeal. However, in spite of my personal convictions, the opinion in State v. LeBleu announces a rule for guidance in cases of this sort and, while, of course, it is not a rule of property, no harm can result by maintaining the conclusion reached there. In fact, there can be little question as to the fairness of the decision as it merely charges the district attorney with the same obligation imposed on the defendant by the Code of Criminal Procedure in cases where the State has the right of appeal.
It is a salutary tenet that courts should adhere to precedent where no real harm is likely to occur and where there is otherwise *Page 145 
no compelling reason to overrule a decision. This doctrine is not stare decisis but merely a rule of reason.
After much reflection, I fear that my vote on the original hearing was prompted by a desire to correct what I believed to be an error. This was error of itself, because the particular conceptions of the judge as an individual should not be of great consequence to the law. It is more important that he adapt himself to accept precedent to the end that there may be greater stability in the jurisprudence.
I concur in the decree.